Toni Perazzo Chief Financial Officer (650) 340-1888FOR IMMEDIATE RELEASE AEROCENTURY CORP. REPORTS FOURTH QUARTER 2 (BURLINGAME, CA), March 6, 2012 — AeroCentury Corp. (NYSE Amex: ACY), an independent aircraft leasing company, today reported its operating results for the fourth quarter and the year ended December 31, 2011. For the fourth quarter ended December 31, 2011, the Company reported total revenues of $6.7 million compared with total revenues of $5.9 million for the same period a year ago.For the year ended December 31, 2011, the Company reported total revenues of $24.6 million compared with revenues of $30.7 million for 2010. The Company reported net income of $1.2 million or $0.79 per diluted share, for the fourth quarter of 2011, compared to a net loss of $1.0 million, or ($0.66) per diluted share, for the fourth quarter of 2010, and a net loss of $1.5 million or ($0.94) per diluted share, for the year ended December 31, 2011, compared to net income of $1.6 million, or $1.04 per diluted share, for 2010. • Operating lease revenue in the quarter ended December 31, 2011 was higher by approximately $0.6 million than in the same period in 2010 as a result of higher average utilization of the Company’s asset portfolio.For the year ended December 31, 2011, operating lease revenue was approximately $3.4 million lower compared to 2010 as a result of lower average utilization and reduced operating lease revenue from two aircraft for which the Company recorded a bad debt allowance in 2011. • In the quarter ended December 31, 2011, maintenance reserves revenue was approximately $0.3 million higher than for the same period in 2010 as a result of higher average utilization of the aircraft for which the Company collects non-refundable maintenance reserves.Maintenance reserves revenue in the year ended December 31, 2011 was approximately $3.7 million lower than in 2010 as a result of lower average utilization in 2011, as well as reduced maintenance reserves revenue from two aircraft for which the Company recorded a bad debt allowance in 2011.Maintenance reserves revenue for the year ended December 31, 2010 included revenue from retention of refundable maintenance reserves retained by the Company when two aircraft were repossessed in early 2010.Such funds were used for maintenance required by the return conditions of the leases. • Gain on disposal of assets in the year ended December 31, 2011 increased from the prior year by approximately $1.0 million.During 2011, the Company recorded gains on the sale of two aircraft and a gain related to insurance proceeds for the loss of an aircraft.During 2010, the Company recorded a gain on insurance proceeds related to the loss of an aircraft, as well as gains on the sale of spare parts and of an engine that was replaced on one of the Company’s aircraft. For the quarter and year ended December 31, 2011, total expenses decreased by approximately $2.8 million and $1.7 million, respectively, as compared to the same periods in 2010. • Maintenance expense in the quarter ended December 31, 2011 was approximately $2.4 million lower than in the same period in 2010.The difference was primarily due to significant maintenance expense that was incurred in 2010 using nonrefundable maintenance reserves on aircraft returned to the Company during the year.Maintenance expense for the year ended December 31, 2011 was approximately $0.2 million lower than in 2010 primarily because there was a decrease in maintenance performed by lessees using non-refundable maintenance reserves, which was partially offset by an increase in maintenance expenses funded by non-refundable maintenance reserves on aircraft that were returned to the Company in 2010.Several of the aircraft that were returned in 2010 were re-leased to new customers in 2011, and the majority of maintenance to prepare the other off-lease aircraft for re-lease has been completed. • Depreciation expense for the quarter and year ended December 31, 2011 decreased by approximately $0.4 million and $1.8 million, respectively, compared to the same periods in 2010.The decreases resulted primarily from the Company’s periodic evaluation of its assets and any resulting changes in the assets’ expected useful lives, as well as changes in estimated residual values based on third party appraisals.The decreases were partially offset by depreciation related to aircraft purchased in late 2010 and during 2011. AeroCentury is an aircraft operating lessor and finance company specializing in leasing regional aircraft and engines utilizing triple net leases.The Company’s aircraft and engines are leased to regional airlines and commercial users worldwide. (see tables following) AeroCentury Corp. Selected Financial Information (in thousands, except share and per share data) For the Three Months Ended December 31, For the Years Ended December 31, (Unaudited) (Unaudited) (Unaudited) (Audited) Revenues and other income: Operating lease revenue $ Maintenance reserves revenue Gain on disposal of assets - - Recovery of bad debt - - - Other income 48 40 Expenses: Maintenance costs Depreciation Interest Management fees Professional fees and other Income/(loss) before income tax provision ) ) Income tax provision/(benefit) ) ) Net income/(loss) $ $ ) $ ) $ Earnings/(loss) per share: Basic $ $ ) $ ) $ Diluted $ $ ) $ ) $ Weighted average shares used in earnings per share computations: Basic Diluted Summary Balance Sheet: December 31, December 31, (Unaudited) (Audited) Total assets $ $ Total liabilities $ $ Shareholders’ equity $ $
